Los hechos están expresados en la opinión.
El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
La presente fué una acción reivindicatoría de un predio *79de terreno valorado en $300, más o menos, el cual se describe en la demanda como sigue:
“Rústica, situada en el barrio de Barraza, de la jurisdicción de Carolina, compuesta de diez cuerdas, colindantes por el norte con Marcelino Pérez, por el sud con Tomás Rodríguez, por el este con Anastasio Colón y por el oeste con José Pastrana.”
- En la Corte Municipal de Carolina, donde según lo que aparece ele los autos, solamente presentaron los demandantes un testigo y sólo ofrecieron como prueba un testamento a cuya admisión se opuso el demandado por considerarlo “sin valor alguno,” y el demandado renunció a la presentación de ninguna prueba, el juez municipal desestimó la demanda con-denando al demandado al pago de las costas.
El demandado no compareció al juicio de novo que se ce-lebró en la corte de distrito y cliclio juez de distrito, después de oir la prueba presentada por los demandantes declaró sin lugar la demanda por no haberse probado el dominio de la • finca reclamada a favor de la parte demandante ni la iden-tidad de la misma.
No podemos estar de acuerdo con ninguno de los funda-mentos en que se basa su sentencia el juez sentenciador.
La prueba testifical presentada por los demandantes en la corte de distrito fué substancialmente la siguiente
“Anastasio Delgado declaró que vivía en el barrio de Carruso, de da Carolina, donde nació, desde hace cuarenta y tres años; co-noció a Juan de la Cruz Rodríguez Hernández quien murió liaee como veinte años; antes de morir Rodríguez poseía una finca de 16 cuerdas en el barrio de Barraza de la Carolina en concepto de dueño, como herencia de su padre; dichos terrenos colindan al sa-liente, con Anastasio Colón, al sud, con Tomás Rodríguez, al poniente con José Pastrana y al norte, con Simón Maeso, cuyas 16 cuerdas las poseyó Rodríguez por unos 8 ó 10 años antes de morir. Juan de la Cruz Rodríguez dejó siete hijos llamados Sandalio, Juan, Anastasia, conocida por Agueda, Carlos, Julián, Andrés y Jacoba, que dejó cuatro hijos llamados Leocadia, Celestina, Isabelo y Filomeno Carrasquillo, siendo su padre Telésforo Carrasquillo; que Jacoba había tenido dos hijos más, María Filomena e Inocencia, que mu-*80rieron en su niñez. Juan de la Cruz Bodríguez' no dejó testamento. Que Marcelino Pérez está en posesión de esas 16 cuerdas pero no le fueron vendidas por Juan de la Cruz Rodríguez o su sucesión; que hará unos 8 ó 10 años que él entró en posesión de seis cuerdas que le vendió la sucesión de Juan de la Cruz Rodríguez, quedando 10 cuerdas que colindan al saliente, con Anastasio Colón, al sud con Tomás Rodríguez, al poniente con José Pastrana y al norte con Marcelino Pérez, o sean las seis cnerdas vendidas. Cuando la su-cesión vendió las seis cuerdas quedaron en posesión de las 10 res-tantes, dos tíos, Felipe y Petrona, que continuaron allí hasta su fa-llecimiento, hace cuatro o seis años. Preguntado por el juez si una persona que vaya allí, sin conocer ese terreno puede decir cuáles son las diez cuerdas por las simples colindaneias, contestó que sí. Pre-guntado nuevamente si a una persona que no sea el testigo le dan esas colindaneias y se le dice que los terrenos están en el barrio- de Barraza, podría decir cuáles son esas diez cuerdas o si tendría que ha-cer alguna mensura, dijo que a ojo podría identificar las diez cuerdas, por medio de los puntos.
“Julián Rodríguez declaró que es uno de los demandantes en este pleito; que su padre se llamaba Juan de la Cruz Rodríguez y murió hace unos 15 años; que cuando falleció su padre tenía éste una finca en el barrio de Barraza de 16 cuerdas y se encontraba en posesión de ella al fallecer; las tenían un hermano y una hermana a quien se las había dejado y el hermano Felipe que trabajaba allí a medias; que las 16 cuerdas eran de Juan de la Cruz Rodríguez, las cuales le correspondieron por herencia de su padre Javier Rodrí-guez que falleció hace unos veinte años antes de su padre; sabe que desde la muerte de Javier venía su padre poseyendo las diez y seis cuerdas, que sus colindaneias son al saliente, Anastasio Colón, al sud, Tomás Rodríguez, al poniente, José Pastrana y al norte Simón Maeso; que a Marcelino Pérez a quien se le vendieron seis cuerdas en colindancia con Simón Maeso, está hoy en posesión de las diez y seis cuerdas; que las 10 cuerdas que quedaron de las 16,.colindan al norte con las 6 de Marcelino Pérez, y por los demás lados con las mismas colindaneias de las 16, y éstas le fueron entregadas con una medida de vara de curricán. Se marcaron las 6 cuerdas con pali-tos, como se observa en el campo; yo he visto los terrenos en estos días, y están los palos allí; yo podría ir allí y decir, éstas son las 6 cuerdas y éstas las 10 cuerdas; que el testigo estaba presente cuando se hizo la venta de las 6 cuerdas a Marcelino Pérez; que el testigo podría ir al terreno y decir, éstas son las seis cuerdas y éstas las *81diez cuerdas; que nunca ban vendido esas 10 cnerdas a Marcelino Pérez ni a ninguna otra persona; que sabe que las 10 cuerdas están en el barrio de Barraza, pudiendo ir allí y distinguir a simple vista las 10 cuerdas de las 6; que Marcelino Pérez tenía cercadas las seis cuerdas, pero quitó el alambre bará un año o dos; ‘Quedó alguna huella allí del alambre?’ ‘Si señor.’ ‘¿Qué huella quedó?’ ‘Las señas de los hoyos y de los espeques.’ ‘¿Cuánto tiempo hace que quitaron esa cerca?’ ‘Habrá como un año o dos años que quitaron la cerca.’ ‘¿Cuánto tiempo hace que le vendieron IJds. esas seis cuer-das a Marcelino Pérez?’ ‘Habrá como 9 años, más o menos.’ Que hará unos 9 años que vendieron las seis cuerdas a Marcelino Pérez; que después de dicha venta Marcelino entró en posesión de las seis cuerdas quedando sus tíos en posesión de las diez restantes y des-pués del fallecimiento de Felipe hace ocho años Marcelino tomó po-sesión de las 10 cuerdas, y quitó el alambre hará un año.
“Ramón Rodríguez Plernández declaró que vive en el barrio de Carroso donde ha vivido desde que nació y tiene de cincuenta a cincuenta y cinco años; que Juan de la Cruz Rodríguez murió según parece al testigo antes de la tormenta y cuando falleció poseía una finca de diez y seis cuerdas en el barrio de Barraza que colindaban entonces al saliente, con Anastasio Colón, al poniente, José Pastrana, al sud, con Tomás Rodríguez y al norte, con Simón Maeso; después de muerto Juan de la Cruz Rodríguez se vendieron 6 cuerdas que quedan a la parte norte; que las 10 cuerdas restantes tienen las mis-mas colindancias, a excepción del norte, que las 6 cuerdas de Marcelino Pérez; que Juan de la Cruz Rodríguez poseía las 16 cuer-das como 10 ó 12 años antes de su muerte y había adquirido esos te-rrenos de su.padre Javier Rodríguez; que Marcelino Pérez está en posesión de esas 10 cuerdas hoy; que conoce las 10 cuerdas recla-madas las cuales están en el barrio de Barraza.
“Telésforo Carrasquillo declaró que vive en Carroso y tiene 45 años, habiendo vivido siempre en dicho barrio; que su señora era hija de Juan de la Cruz Rodríguez; conoció a Juan de la Cruz Ro-dríguez quien poseía al morir una finca de 16 cuerdas en el barrio de Barraza; sabe que eran 16 cuerdas porque fué con él cuando iba a pagar las contribuciones; que después de muerto Juan de la Cruz los hijos pagaban la contribución; que hoy está en posesión de las 16 cuerdas Marcelino Pérez; que a éste le vendieron ellos seis cuer-das hará más de ocho años; se entregaron esas 6 cuerdas por un curricán, un hilo por vara medidas; se fijaron los puntos entre las 6 y las 10 cuerdas con puntos de espeques de jobo; estuvieron allí *82esos puntos hasta algún tiempo, no sé si los habrá quitado, porque él quitó el alambre que había; hace como dos o tres años que él quitó el alambre; que no han rendido el resto de las 10 cuerdas que son las que reclaman; que ese terreno se adquirió por herencia de Juan de la Cruz Rodríguez; que éste estuvo poseyendo allí desde joven, como 20 años más o menos; después de morir Juan de la Cruz que-daron dos hermanos allí; que cuando Juan de la Cruz murió le dijo que le tuviera cuidado con sus dos hermanos que eran ancianos, que no los retiraran de allí hasta que no murieran. Que todos ellos ven-dieron las seis cuerdas a Marcelino Pérez y se les hizo un documento por las seis cuerdas; que el documento fué firmado por Sandalio Rodríguez, Carlos Rodríguez, Juan Rodríguez, Julián Rodríguez y Anastasia Rodríguez y el testigo por sus hijos menores; que los her-manos de Juan de la Cruz que quedaron en la finca no firmaron el -documento con los demás y al vender las 6 cuerdas esos tíos queda-ron en las 10 cuerdas.”
Fueron asimismo admitidas como pruebas las certifica-ciones de nacimiento y fe de bautismo de los demandantes y la certificación de defunción de Juan de la Cruz Rodríguez y Hernández de la cual aparece que falleció en el barrio de Carruso, término municipal de Trujillo Bajo, el día 11 de abril de 1898, siendo viudo de Clemencia Rodríguez, de cuyo matrimonio dejó siete lujos nombrados Sandalio, Juan, Carlos, Agueda, Julián, Andrés y Jacoba Rodríguez y Rodríguez, habiendo sido admitidas también como prueba las certifica; ciones de defunción de Jacoba Rodríguez y Rodríguez y de sus hijas Inocencia y María Filomena Carrasquillo y Rodrí-guez.
• Los demandantes que reclamen su derecho como herede-ros en una acción reivindicatoría pueden justificar su carác-ter de herederos mediante las declaraciones de testigos. Soriano et al. v. Rexach et al., 23 D. P. R. 573; Morales et al. v. Landrau et al., 15 D. P. R. 782.
Los hechos como han sido expresados en los casos de Días v. El Pueblo et al., 17 D. P. R. 60, Coira v. Ortis et al., 18 D. P. R. 213, Siragusa et al. v. El Pueblo de Puerto Rico et al., 18 D. P. R. 595, y Gil et al. v. Sucesión Rosso et al., 23 D. P. R. *83206, son suficientes, sin comentario de ninguna clase, para establecer la diferencia que existe entre dichos casos y el que ahora consideramos. En el caso de Caneja v. Rosales & Co., 19 D. P. R. 270, la porción de terreno que trató de reivindicarse se describía en la demanda como sigue: seis cuerdas y un cén-timo de otra, colindando por el este con el camino vecinal de la Carolina, por el oeste con la antigua hacienda Providen-cia, hoy Pósales y Compañía, por el norte con los terrenos antes denominados-los Frailes, hoy Pósales y Compañía, y por el sur, con los demás terrenos de la finca del demandante. Este tribunal después de haber hecho un análisis acabado de los hechos como quedaron probados en el juicio, resolvió que el terreno reclamado por el demandante había sido descrito .suficientemente en la demanda, pero que la prueba presen-tada para establecer la verdad de la alegación del deman-dante respecto a la descripción de la finca y que fué negada por los demandados era tan confusa e incompleta que no po-día ser considerada como que sostenía la demanda en cuanto al particular, y por -tanto que no pudo servir de verdadero fundamento para su sentencia de conformidad con dicha des-cripción.
Aunque es cierto que en el presente caso la prueba del do-minio podría haber sido más concluyente y que la identidad de la finca pudo haberse establecido más concluyentemente mediante la práctica de un deslinde, sin embargo, difícilmente puede decirse que la referida prueba no establece un título prima facie a favor de los demandantes ni que dicha finca está tan lejos de poder ser identificada que se hace imposible veri-ficar la entrega de posesión. Asumiendo, como debemos ha-cerlo, a falta de alguna conclusión en sentido contrario que los testigos de los demandantes dicen la verdad, creemos que es razonablemente claro que el marshal de la corte, aunque desde luego es un funcionario más bien ministerial que judicial no debe encontrar verdadera dificultad en poner a los demandantes en posesión de las diez cuerdas objeto de esta demanda cuyas colindancias, como han sido referidas por los *84testigos, son. idénticas a la descripción hecha en la demanda, con la circunstancia adicional de que la colindancia por la parte norte es la línea ocupada anteriormente por una cerca de alam-bre que separaba las seis cuerdas que fueron vendidas al de-mandado del resto de las diez cuerdas pertenecientes a los de-mandantes.
Debe revocarse la sentencia apelada debiendo este tribunal dictar otra en su lugar en que se decrete y resuelva que los demandantes son los dueños del predio de terreno descrito en la demanda y como tales con derecho a la inmediata pose-sión de dicho predio, ordenándose debidamente que se expida mandamiento a fin de que el referido predio de terreno sea entregado a los demandantes, y consignándose por modo ex-preso que la colindancia norte de la finca reivindicada es la línea de que se deja hecho mérito ocupada anteriormente por una cerca de alambre.
Revocada la sentencia apelada y dic-tada otra decretando que la finca que se reclama es de la propiedad de la demandante, sin especial con-denación de costas.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Alclrey.